LPS (oU~- 03
                                                                                            I




                                                          June 11, 2015



 Able Acosta~ Clerk
 Texas Court of Criminal
 Appeals ·at Austin
 P.O. Box 12308, Capitol Station
 Austin, Texas, -78711-
                                                                                   ~rECE~VlED ~~~            ·
                                                                              ©OOAT OF CRiMINAl APPEALS
 RE: Ronald Dean Gilbert v. The State of Texas;                                      JUL 1 R 2015
     CCA No •. WR-56, 645-03
     Trial Court No. W05-72651-V(A)

 Honorable Clerk:

            At. the              present           time,     I'd    like to request a Docket sheet

 Report on the above and forementioned cause number-

            I        am     in     receipt of your letter dated 05/18/2015. in which

 this           Honorable           Court           advised my person that my application for

 writ           of        habeas     corpus was denied without a written order, how-

 ever,           I        was not aware of the disposition, as I was never                           given

 the (White-card) here at the TDCJ- Polunsky unit mailroom.

            Furthermore,                 at        the present time, the unit mailroom is not

 wanting              to     assist           me     in     this    manner, as they are requesting

 that           my        attorney        request           this    information     through the Texas

 Open           Record Act, in order to                      obtai~    a date in   whi~h   this     Honor-

 able           Court        sent        my        person     the     white-notice of the dismissal

 of my post-conviction 11.07 pursuant to the Texas Code of Crimin-

 al Procedure.

            Thamk           you     for any and all assistance you may offer at this

 as     I        am 'now' well over my one year statute of limitation under

 AEDPA.              should        you        have any questions please· contact my person

 at the addres below.
                                                               Sincerely

                                                              ·~c,\c\C\j_ )j~~~±
3 '6\ L         \= M "?:, S"b SaLt\-~

L\·--t~'""'<js-\u .. ~t<- '1'1 '3S\                            1.